Citation Nr: 0810459	
Decision Date: 03/28/08    Archive Date: 04/09/08

DOCKET NO.  06-18 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertensive coronary 
artery disease (CAD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1944 to August 
1946 and from December 1952 to February 1982.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which denied the veteran's claim for 
service connection.  The Board remanded the claim for further 
development in January 2007.

The veteran's appeal is currently advanced on the docket.


FINDING OF FACT

The veteran was diagnosed with arteriosclerosis at discharge 
in 1982, and the competent medical evidence shows that the 
veteran's CAD is related to this in-service disorder.


CONCLUSION OF LAW

Hypertensive coronary artery disease is related to service.  
38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 2002 
& Supp. 2007), 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran was diagnosed with arteriosclerosis at discharge 
in 1982, and the veteran's representative contends that the 
his current CAD is related to his in-service disorder.



Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007), 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  Here, the Board 
is granting the veteran's appeal for service connection for 
CAD.  Thus, no further discussion of the VCAA is required.

Service Connection

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active duty.  38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.  Service 
connection may be awarded for a "chronic" condition when a 
disease defined by statute or regulation as a chronic disease 
manifests itself and is identified as such in service (or 
within the presumption period under 38 C.F.R. § 3.307), and 
the veteran presently has the same condition.  

Service connection may be granted when a disease manifests 
itself during service (or during the presumptive period) but 
is not identified until later, there is a showing of 
continuity of symptomatology after discharge, and medical 
evidence relates the symptomatology to the veteran's present 
condition.  38 C.F.R. § 3.303, see Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).

In order for a claim to be granted, there must be competent 
evidence of current disability; of incurrence or aggravation 
of a disease or injury in service; and of a nexus between the 
in-service injury or disease and the current disability.  See 
generally Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom., Epps v. West, 18 S. Ct. 2348 (1998), 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (table).  Medical evidence is required 
to prove the existence of a current disability and to fulfill 
the nexus requirement.

There is evidence of an in-service incurrence of heart 
problems.  The veteran complained of pressure in his chest in 
May 1958.  During a March 1966 physical, the veteran 
complained of a funny feeling in his chest which was followed 
by shortness of breath.  A February 1969 physical again noted 
chest wall pain.  In December 1969, the veteran was seen with 
complaints of aching in his chest.  A March 1979 physical 
noted pain or pressure in the chest.  In April 1979, the 
veteran had a stroke, including right visual field defect for 
30 minutes and expressive aphasia for the last 2-3 minutes of 
that time period.  He also experienced language problems.  He 
was diagnosed with probable transient ischemic attack in the 
distribution of the left internal carotid artery.  An April 
1982 radiologic examination of the chest, performed shortly 
before retirement, showed arteriosclerosis and mild COPD.

The veteran was first diagnosed with CAD in October 1992 by a 
private provider.  An exercise stress test showed a 
hypertensive blood pressure response to exercise and probable 
CAD was diagnosed following an evaluation specifically for 
CAD.  The diagnosis was confirmed in January 1993 by another 
private provider.  A coronary arteriography was performed in 
December 1992 which showed a coronary artery lesion, left 
ventricle abnormalities with an ejection fraction of 50 
percent, and elevated diastolic pressure.  CAD was most 
recently documented in a private medical record dated 
September 2006.

A May 2007 VA examination found that the veteran's current 
CAD is at least as likely as not related to the in-service 
diagnosis of arteriosclerosis, since arteriosclerosis is 
often asymptomatic and is considered one of the most 
important causes of strokes, heart attacks, and CAD.  The 
examiner reviewed the claims file, service medical records, 
and private and VA medical records.  He pointed to the 
diagnosis of arteriosclerosis in April 1982 as well as 
treatment for a possible stroke in 1979.  

The same examiner offers another opinion is October 2007 when 
he found that the veteran had not been diagnosed with 
arthrosclerosis, the type of arteriosclerosis which affects 
the arteries of the heart.  As a result, the examiner finds 
that the veteran's CAD is less likely than not related to the 
in-service diagnosis of arteriosclerosis.  The examiner 
reviewed the claims file and medical records.

The remaining medical evidence only shows treatment and 
current level of disability.  Thus, the record contains one 
favorable opinion and one unfavorable opinion.  It appears 
that the RO found the first opinion to be inadequate and 
asked the same examiner to provide another opinion because 
the first did not link the current heart disease with 
symptoms or a diagnosis while on active duty nor did it link 
his current diagnosis to his other service-connected 
disabilities.  

Both opinions are probative to this appeal, but the Board is 
unable to reconcile the second negative opinion with the 
first positive opinion wherein the examiner indicates that 
arteriosclerosis is considered to be the most important 
underlying cause of strokes, heart attacks, and coronary 
artery diseases in general.  Assuming the opinions are of 
equal credibility, "when, after consideration of all 
evidence and material of record . . .  there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue . . . the benefit of the 
doubt in resolving each such issue shall be given to the 
claimant."  See 38 U.S.C.A. § 5107(b).  Here the Board will 
assume that both opinions are "credible" and resolve the 
benefit of the doubt in the veteran's favor.  The Board finds 
that CAD is related to the in-service diagnosis of 
arteriosclerosis.

Service connection is granted.

ORDER

The appeal for service connection for hypertensive coronary 
artery disease is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


